Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16566480 filed on 9/10/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-9, 15, 17 in the reply filed on 12/17/2020 is acknowledged.
Allowable subject matter 
Claims 7-9, 17 are objected to as being dependent upon a rejected base claim (independent claim 1) pending resolution of 112(b) issue, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Piemonte (US 2019/0312070).
inter alia, the step of: “wherein the second semiconductor layer includes: a first region contacting the first semiconductor layer; a second region provided on the first region, an impurity concentration of the second region being lower than an impurity concentration of the first region; and a third region provided on the second region, an impurity concentration of the third region being higher than an impurity concentration of the second region, and a lower end of the first member, a lower end of the second member, and a lower end of the third member are positioned lower than an interface between the second region and the third region”.
With respect to dependent claim 17, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein in a case that a thickness of the first member, a thickness of the second member and a thickness of the third member in a cross section including the first cell and the second cell are taken respectively as t, a wavelength of light entering the first member is taken as .lamda., a refractive index of the first member for the light is taken as n.sub.1, and m.sub.1 is an integer of 0 or more, the thickness t satisfies the following Formula. t = m1λ/2n1 + λ/4n1”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 1 recites the limitation “the device” on line 3.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear if this limitation refers to “a light detection” device or another device.
        	Claims 2-9, 15, 17 are also rejected under 112(b) as they depend on base claim 1.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piemonte (US 2019/0312070).
Regarding Independent claim 1, Piemonte teaches a light detection device (Fig. 5, element 500), a first cell (Fig. 5, element 516a) and a second cell (Fig. 5, element 516b) being set in the light detection device, the first cell and the second cell being mutually adjacent (Fig. 5), the device comprising: 
a first semiconductor layer of a first conductivity type (Fig. 5, element 112, paragraph 0046 discloses p or n type doping); 
a second semiconductor layer provided on the first semiconductor layer, the second semiconductor layer being of a second conductivity type (Fig. 5, element 108, paragraph 0046 discloses p or n type doping); 
a first member (Fig. 5, element 508, paragraph 0069 discloses dielectric material) provided between the first cell and the second cell, the first member being made of a material different from the first semiconductor layer and the second semiconductor layer; 
a second member (Fig. 5, element 512, paragraph 0069 discloses dielectric material) provided between the first member and the first cell, the second member being made of a material different from the first semiconductor layer and the second semiconductor layer; and 

Regarding claim 2, Piemonte teaches wherein the first member, the second member, and the third member are made of a dielectric (paragraph 0069).
Regarding claim 3, Piemonte teaches wherein the first member has a lattice configuration surrounding the first cell and surrounding the second cell (element 508 is structurally analogous to the instant application as it penetrates the first and second semiconductor layer).
Regarding claim 4, Piemonte teaches wherein the second member surrounds the first cell, and the third member surrounds the second cell (Fig 5).
Regarding claim 6, Piemonte teaches wherein two side surfaces of the first member, two side surfaces of the second member, and two side surfaces of the third member are orthogonal to a straight line connecting a center of the first cell and a center of the second cell (Fig. 5).
Regarding claim 15, Piemonte teaches further comprising resistance members (Fig. 5, element ohmic contact 136, paragraph 0040) connected to the first semiconductor layer or the second semiconductor layer respectively for the first cell and the second cell.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Piemonte (US 2019/0312070).
Regarding claim 5, Piemonte teaches wherein the first member, the second member, and the third member are arranged periodically in a cross section including the first cell and the second cell (Fig. 5, it would be obvious to one of ordinary skill in the art to duplicate the structure, MPEP 2144.04.VI.B).



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

							/SHAHED AHMED/
Primary Examiner, Art Unit 2813